Title: To George Washington from Brigadier General Samuel Holden Parsons, 19 November 1778
From: Parsons, Samuel Holden
To: Washington, George


  
    Dear General
    Horseneck [N.Y.] 19th Novr 1778
  
  Capts. Lockwood and Leavingworth returnd Yesterday from Long Island where they went to meet a Man sent by Capt. Lockwood to New York: this Man left New York last Monday and informs that Part of Admiral Biron’s Squadron returnd to the Hook last Fryday & part on Saturday, that the Norfolk & One Frigate had come up to the City both dismasted in a violent Storm the Fleet met at Sea, that they met a french Fleet at Sea as the Storm began but could not learn that there had been any Engagement between the Fleets; this Informant was on Board the Norfolk, there remains at New York, as he says, about Ten or Twelve armd Vessels, and about fifteen Transports, and that there were a large Number of Shiping private Property Still remaining at New York, That the Transports which had left the City with the Second Embarkation of Troops Still remain’d at Staten Island and the Hook, that Some of the Soldiery had landed on Long Island. That about 700 were Stationd at Jericho about 28 Miles from the Ferry, some at Jamaica and that the Troops Regular & new Levies were Pretty numerous on the West End of the Island. That Shops and Out Houses are taking down to procure Boards for Barracks building 
    
    
    
    on Long Island. That he was informd in the City that a Number of Merchants of Emminence had waited on the Commissioners to know if their Goods were safe in the City, and were told the City would not be evacuated until the Order of Parliament thereon was known; and that the general Opinion there was that a Garrison would be kept in the City this Winter. he also informs that the Militia of Queen’s and King’s Counties are obliged to attend Roll Call every Day and are imployd to get Wood to the Places where the Troops are to be quarter’d.
this Person and Two others imploy’d to go into the City, I expect out in a Day or Two when One of them has ingag’d to come over with such Information as he may be able to furnish; Two other Persons are also gone in from other Places, the several Accounts from the Persons together with such other Information as may be receivd when compard will enable your Excellency to determine what the Intentions of the Enemy are. The York Papers are inclos’d I see the Commisy of Forage is laying in Magazines of Straw and Advertises them to deliver the Straw in the same Places as last Year. On the Return of those Persons now gone to the City I shall set out for Camp unless I obtain your Excellency’s Permission to remain here which if consistant with the general Interest of the Country Will be Satisfactory to me as my private Affairs will not admit my being with my Brigade this Winter unless they are Stationd near the Sea Coast. I am Dr Genl yr Obedt Servt
  
    Saml H. Parsons
  
  
P.S. The Troops Stationd here are so Situated that the Operations of the Light Infantry and theirs are necessarily connected and yet there’s no Communication between them nor any Inteligence from One to the other which may have bad Consequences.
  
